DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 8, 16, 18 are currently amended.
Claims 2, 9, 12, 15, 19 are previously presented.
Claims 3-5, 7, 10-11, 13-14, 17, 20 are original.
Claim 6 is cancelled.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 & 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that amending claim 6 into 1 puts the case in condition for allowance.  Pp. 6-8.

	This is not found persuasive because more was amended in than simply rolling up claim 6 into claim 1.  That the second tool included a holder and the guide comprised in a plate having guide walls is more subject matter than appeared in claim 6. Furthermore, claim 6 was rejected in the non-final filed on October 29, 2020 as an obviousness rejection.  The scope of the 

Applicant argues that the placement of the diaphragm between the pressure chamber and the spacer ensures that there is an even distribution of isotactic pressure to all the spacers and through the spacers to all the semiconductor devices.
	
This is not found persuasive because it is a mere allegation of unobvious differences in the manner of operating the claimed apparatus rather than facts, reasoning or evidence that isotactic pressure is created in the instant invention and not in the cited prior art.  Opinions of counsel cannot replace facts, reasoning or evidence.
	Similarly, the apparatus of the cited prior art discloses that the pressure compensator may be utilized to ensure even distribution of pressures.  See col. 8, ll. 10-15.  How isotactic the pressure gradient is during operation has little patentable weight in an apparatus claim.

Applicant argues that deburring the edges of the spacer and/or guide reduced stress concentration and increases life of diaphragm.

	This is not found persuasive because it is a mere allegation of patentability without facts, reasoning or evidence of reduced stress concentration.  There is no experimental evidence comparing stress concentration in a deburred versus non-deburred apparatus during normal operation.

Applicant argues that Bakhru uses the diaphragm under high temperature and pressure conditions and that its manner of intended operation causes a difference in design choice that requires an additional structure, a coating of diamond based layer around the diaphragm.  Pp. 10.

	This is not found persuasive because the claimed subject matter is open to allow for additional structures in the apparatus and the difference in the manner of operation is not captured by the current claim language and is accorded limited patentable weight in an apparatus claim.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 9, 11-12, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukada (US 2008/0076253).

Regarding claim 1, Fukada discloses an apparatus (see chemical mechanical polishing apparatus of [0030]), for processing a semiconductor device (intended use – see MPEP 2114(II) – see semiconductor device of title, wafer of [0030]/wafer 1 of [0087]), comprising:
	A first tool (see multi-head molding part 55 of [0105], platen 53A and other platens of Fig. 10-11) comprising:
	A guide (see [0103], polishing pad 58 of [0103], multi-head molding part 55 of [0105]) comprised in a plate (see platen 53A, Id.) having guide walls (all platens have walls which form the shaping region – see upper surface of [0103]);
	A spacer (see disk-like member of [0114]) located within the guide walls (see spaces between holes, Id.) and movable (manner of operating – see translated/moved of [0105]) in the guide, wherein a gap (see holes of cited portions) is defined between the spacer and the guide walls adjacent to the spacer and is operable to (manner of operating) allow the spacer to tilt (see angle of [0142]) in relation to the guide walls; and
	A pressure application component (see diaphragm and chamber of claim 8, [0114]) comprising a chamber (see volume enclosing diaphragm mount plate 112 and diaphragm of [0114]) and a diaphragm separating a pressure transmission medium (see resin material of [0030]) in the chamber from the spacer, the diaphragm being in contact with and supported by both the plate and the spacer (it is capable of the recited function, see [0114]); and
A second tool (see CMP device 51 of [0099] - see Fig. 11-12, 14-15 – platen of [0099]- [0101] is second tool) including a holder for holding (intended use) the semiconductor device, wherein the first and second tools are movable relative (moving one makes them movable with respect to each other) to each other between an uncoupled state and a coupled state (see [0105] - the position in the substrate can be changed);
		Wherein the spacer (see disk-like member) comprises:

		A second portion (horizontal and vertical movement is capable in the apparatus of the cited prior art – see Fig. 14-15) at a second end (manner of operating – when there is a vertical and horizontal tile, the second portion will have a different pressure than the portion closer to the first tool) of a spacer opposite to the first end, the second portion being remote from the pressure application component, wherein in the coupled state, the second portion is proximate the semiconductor device and is operable to transmit the force from the pressure application component to the semiconductor device as a second pressure.
The instant limitation is an intended use limitation, as it recites the intended use of the imprinting system for curing imprinting material on silicon wafers. The apparatus of Dow is capable of performing this intended use in any case, as Dow discloses processing semiconductor substrates.  Claim 1. Apparatus claims cover what a device is and not what a device does, and as such the intended use limitations of the apparatus are not given patentable weight (MPEP 2114 (II)).

    PNG
    media_image1.png
    683
    516
    media_image1.png
    Greyscale

[AltContent: textbox (gap)][AltContent: arrow]Examiner notes that the preamble reads that the apparatus is for processing a semiconductor device but does not direct the claim towards a type of semiconductor processing apparatus.  This type of claim construction is extremely broad and Examiner has taken a reference (Fukada) which is reasonably pertinent to the problem Applicant was apparently trying to solve regarding pressing the substrate to the holder with a diaphragm.  The claimed apparatus is potentially differentiable from the apparatus of the cited prior art because the instant invention appears directed to a resin based molding/sintering apparatus while the cited prior art appears to be more closely directed to photolithographic apparatuses.  Further, the 

Regarding claim 2, Fukada discloses wherein the gap (see annotated drawing below – [0135] – angle of gradient of under surface 260b and retaining ring 260 of the front surface of the polishing pad) is smaller at the first portion next to the pressure application component than at the second portion remote from the pressure application component.  This is considered a manner of operating the apparatus that the apparatus must be capable of – during tilting/angling of the pad with respect to the substrate, this will be the case.

    PNG
    media_image2.png
    798
    530
    media_image2.png
    Greyscale


	Regarding claim 9, Fukada discloses wherein the spacer (see [0083]) further comprises a first surface (see top surface) and a second surface (see bottom surface), wherein the first surface is a surface contact able to the pressure application component (see Figs. 21-22), and 

	Regarding claim 11, Fukada discloses wherein the spacer further comprises an inner part (See central portion of the spacer) and an outer part (See radial outwardly facing portion of the spacer), wherein the inner part is movable relative to the outer part (manner of operating – when the spacer is tilted, the distance that the inner moves relative to the distance moved by the outer part varies – the center of the wafer is a node).

	Regarding claim 12, Fukada discloses wherein a motion (manner of operation) of the inner part relative to the outer part, in a direction away from the pressure application component, is restricted (it is restricted by the presence of the lower wall – see Fig. 1-2).

Regarding claim 18, Fukada discloses a method (see title) of processing a semiconductor (see semiconductor device/wafer of [0030]), comprising:
	A first tool (see multi-head molding part 55 of [0105], platen 53A and other platens of Fig. 10) comprising:
	A guide (see [0103], polishing pad 58 of [0103], multi-head molding part 55 of [0105]) comprised in a plate (see platen 53A, Id.) having guide walls (all platens have walls which form the shaping region – see upper surface of [0103]);
	A spacer (see disk-like member of [0114]) located within the guide walls (see spaces between holes, Id.) and movable (manner of operating – see translated/moved of 
	A pressure application component (see diaphragm and chamber of claim 8, [0114]) comprising a chamber (see volume enclosing diaphragm mount plate 112 and diaphragm of [0114]) and a diaphragm separating a pressure transmission medium (see resin material of [0030]) in the chamber from the spacer, the diaphragm being in contact with and supported by both the plate and the spacer (it is capable of the recited function, see [0114]); and
	A second tool (see CMP device 51 of [0099] -  see Fig. 11-12, 14-15 - polishing head 54 of [0101] is the 2nd tool, also see platen 53 of [0099]) including a holder for holding the semiconductor device, wherein the first and second tools are movable relative (moving one makes them movable with respect to each other) to each other between an uncoupled state and a coupled state (see [0105] - the position in the substrate can be changed);
		Wherein the spacer (see [0083]) comprises:
		A first portion at a first end of the spacer next to the pressure application component, wherein in a coupled state, the pressure application component is operable to apply a force (no force during non-contact/closest coupled state is a force) as a first pressure (the force is inter-related to the pressure by the contact area between the fluid and the mask) to the first portion (See [0062]); and
		A second portion (horizontal and vertical movement is capable in the apparatus of the cited prior art) at a second end (manner of operating – when there is a vertical and horizontal tile, the second portion will have a different pressure than the portion closer to the first tool) of a spacer opposite to the first end, the second portion being remote from the pressure application component, wherein in the coupled state, the second portion is proximate the 
	The first tool comprises a pressure chamber (see chamber of [0524], Fig. 2), a movable spacer (stage 232 of [0225]) located within the guide walls of a guide (see Fig. 2) comprised in a plate (see diaphragm mount plate 251 of [0202]), the spacer being movable in the guide (see [0203] – rotation is movement, which means that the spacer is movable), and a gap (See annotated drawing) between the spacer and the guide walls adjacent to the spacer that is operable to allow the spacer to tilt in relation to the guide walls; and
	A pressure application component (see diaphragm and chamber of cited portions in rejection of claim 1 above) comprising a chamber and a diaphragm separating a pressure transmission medium in the chamber from the spacer, the diaphragm being in contact with and supported by both the plate and the spacer,
	The first tool and the second tool are in an uncoupled state (see Fig. 10);
	Arranging a semiconductor device on the holder (see step of “semiconductor wafer is held by polishing head 54 – see S2);
	Bringing the first tool and the second tool from the uncoupled state to a coupled state (coupled state is where the distance between the semiconductor device and the window 236 is minimized – see polishing steps of Fig. 10);
	Compressing the semiconductor device (see polishing by platen 53B, step S4) between the spacer and the holder, by applying pressure from the pressure chamber (see diaphragm of [0030]) on the spacer;
	Waiting a predetermined period of time (see time of [0142]);
	Bringing the first tool and the second tool from the coupled state to the uncoupled state (considered as the state where there is maximal distance between the substrate and the window – see step S6).
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2008/0076253). 

Regarding claim 3, Fukada does not discloses wherein the width of the gap between the spacer and the guide is from about 0.001 mm to about 5 mm. 
However, Fukada discloses that the depth of the gap is adjustable. [0115] & [0121]. There is a gap between the under surface of the carrier plate and102 and the carrier part 103.  See Fig. 21-22.  [0024] and [0119] disclose that the force/pressure of polishing can be changed.  
	To adjust the gap between the spacer and the guide of Fukada to arrive at a gap between 0.001 and about 5 mm would have been a mere change in size or dimension of a component and been considered a manner of operation of the cited apparatus that the apparatus is capable of.
	Doing so allowed for control over the pressure variations across the semiconductor wafer in the apparatus.  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Fukada to have a gap of between 0.001 and about 5 mm to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the control over the pressure variations across the semiconductor wafer in the apparatus. 

Regarding claim 4, Fukada does not discloses wherein the width of the gap between the spacer and the guide is from about 50 microns to about 0.5 mm.  [0121] discloses that the depth of the gap is adjustable.
	To adjust the gap between the spacer and the guide of Fukada to arrive at a gap between 50 microns and about 0.5 mm would have been a mere change in size or dimension of a component and been considered a manner of operation of the cited apparatus that the apparatus is capable of.
	Doing so allowed for control over the pressure variations across the semiconductor wafer in the apparatus.  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Fukada to have a gap of between 50 microns and about 0.5 mm to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the control over the pressure variations across the semiconductor wafer in the apparatus. 
5, Fukada does not discloses wherein the width of the gap between the spacer and the guide is from about 0.1 microns to about 5 mm.  [0121] discloses that the depth of the gap is adjustable.
	To adjust the gap between the spacer and the guide of Fukada to arrive at a gap between 0.01 mm and about 5 mm would have been a mere change in size or dimension of a component and been considered a manner of operation of the cited apparatus that the apparatus is capable of.
	Doing so allowed for control over the pressure variations across the semiconductor wafer in the apparatus.  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Fukada to have a gap of between 0.01 mm and about 5 mm to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the control over the pressure variations across the semiconductor wafer in the apparatus. 

	Regarding claim 20, Fukada does not disclose further comprising:
	Providing a carrier on the holder; and
	Wherein the step of arranging a semiconductor device on the holder comprises arranging the semiconductor device on the carrier.
	In the same field of endeavor of substrate processing, Thallner discloses further comprising: providing a carrier on the holder; and wherein the step of arranging a semiconductor device on the holder comprises arranging the semiconductor device on the carrier (See substrate holder 1, holding device 8, carrier plate 25).
	Thallner had the benefit of being able to place the semiconductor device on the holder/carrier.  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the carrier/holder of Thallner with the semiconductor processing method of Fukada to arrive at the .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2008/0076253) and further in view of Tolles (US 2005/0048880).

	Regarding claim 7, Fukada does not disclose wherein the first tool further comprises an o-ring to hold the diaphragm in place in the pressure chamber.
	In the same field of endeavor of wafer/substrate polishing (see title), Tolles discloses wherein the first tool comprises an o-ring (see [0199], [0259]) to hold (intended use) the diaphragm in place in the pressure chamber.
	Tolles had the benefit that very little vertical stroke is required of the wafer head 110 to accept the wafers and position them.  [0104].  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the o-ring for the diaphragm of Tolles with the apparatus of Fukada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction in the vertical stroke required to accept and position the wafers.

	Regarding claim 8, the combination Fukada/Tolles discloses wherein the first tool further comprises a ring, with larger diameter than the o-ring operable to surround the o-ring for (intended use) preventing extrusion of the o-ring.  See Fig. 2 of Tolles (items 50a-c).  There are spaces between the o-ring and the complementary components of Tolles.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2008/0076253) and further in view of Aida (US 2007/0196699).

Regarding claim 10, Fukada does not disclose wherein the edges of the spacer are deburred with rounded edges of radius of or less than 0.2 mm.
	In the same field of endeavor of semiconductor substrate processing, Aida discloses wherein the edges of the spacer are deburred (chamfered) with rounded edges of radius of or less than .2 mm (see abs, [0050]).  An overlapping range to the claimed range is disclosed which renders obvious the claimed range as prima facie obvious to one of ordinary skill in the art.
	While Fukada’s spacer is above the polished substrate, the spacer would have had the same effect in both apparatuses/methods.  That is because the spacer is simply a moveable/tiltable structure which can have multiple shapes for application of pressure to the semiconductor device.
	See MPEP 2144 regarding the obviousness of change in configuration or shape.  To make the spacer be deburred would have been an obvious change in configuration or shape to one of ordinary skill in the art before the effective filing date.
	Aida had the benefit that it allowed for the prevention of any part of the chamfered section of the spacer from missing being polished by the polishing brush and to reliably prevent the silicon substrates from being damaged during processing. [0050].  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the chamfered/deburred edges of the spaces as in Aida in the apparatus of Fukada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of the substrates from being damaged during polishing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2008/0076253) and further in view of Wimplinger (US 2015/0096689).

Regarding claim 13, Fukada does not disclose wherein the holder comprises a spherical bearing operative to level the semiconductor device in relation to the spacer when changing from the uncoupled state to the coupled state.
	In the same field of endeavor, Wimplinger discloses wherein the holder comprises a spherical bearing (see spherical plain bearing 16 of [0105], [0073]) operative to (capable of – manner of operating) level the semiconductor device in relation to the spacer when changing from the uncoupled state to the coupled state.
	Spherical bearings were known in the art before the effective filing date.  To use a spherical bearing to level/tilt the holder would have been a selection of a known design for its intended use.  This was desirable in Fukada.
	Doing so had the benefit that it allowed for the precision of the fixing of the substrate and pressure application component.  Furthermore, it allowed for the debonding from the substrates, wherein careful and faster debonding is enabled and energy consumption is reduced.  [0004].  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the spherical bearing of Wimplinger with the apparatus of Fukada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the debonding from the substrates, faster and with less energy consumption.
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2008/0076253) and further in view of Ooshima (US 2016/0208395).

	Regarding claim 14, Fukada does not disclose wherein the second tool is operable to receive a bottom protection film over a holder for the semiconductor comprised in the second tool.  Fukada does disclose an etching mask (see [0077]) with an oxidized silicon oxide layer.

	Ooshima had the benefit that it allowed for the protection of the mask.  Fukada has a mask in [0077], and having a protection film for that mask for the cited benefit was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the protection film of Ooshima with the apparatus of Fukada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the protection of the mask.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2008/0076253) and further in view of Schmid (US 2008/0105986).

	Regarding claim 15, Fukada does not disclose further comprising a heating block, wherein a distance between the heating block and the holder is adjustable.  Fukada discloses a heat treatment step may be applied (see [0084]-[0085]) but does not disclose the structure of a heating block in the cited apparatus.
	In the same field of endeavor of substrate/wafer processing, Schmid discloses further comprising a heating block (see [0023]), wherein a distance between the heating bock and the holder is adjustable.  The heating block (see items 22/24) is movable/adjustable.
	Schmid had the benefit that it allowed for the contacting of multiple chips with multiple carrier substrates with high quantities of chips in a very short times with very high repeatability.  [0016].  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the adjustable heater of Schmid with the apparatus of Fukada to arrive at the claimed invention .

	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2008/0076253) and further in view of De Baijer (US 2015/0371880).

Regarding claim 16, Fukada does not discloses further comprising:
	A plurality of sets, each set comprising a spacer and a guide that are the same as the spacer and the guide; and
	A plurality of holders, wherein each holder is associated with one or more of the plurality of sets.
	See MPEP 2144 regarding the obviousness of duplication of essential working parts.
	To duplicate the spacer and guide of Fukada would have been a mere duplication of essential working parts before the effective filing date.
	Doing so had the benefit that it allowed for the processing of multiple wafers in the same first tool simultaneously.  This was desirable in Fukada.
	In the same field of endeavor, De Baijer discloses a plurality of sets of spacers and guides.  See cited portions of De Baijer in Non-Final OA dated 10/29/2020 pp. 4-5.  

    PNG
    media_image3.png
    257
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    784
    614
    media_image4.png
    Greyscale

De Baijer discloses a plurality of spacers and guides. See die 11 of [0062]-[0064], Fig. 6b-6c, 7. Further, see rejection of claim 16, MPEP 2144 regarding the obviousness of duplication of essential working parts, and the benefit being that it would have allowed for the processing of more semiconductor components in the same amount of time.  See Non-Final OA dated 10-29/2020 pp. 9-10.



Regarding claim 17, The Fukada reference does not disclose further comprising a resilient member located within the gap between the spacer and the guide for applying a force to the guide and the spacer.  Fukada desires a pressure applied to the wafer. [0027].  Force and pressure are inter-related by the overlap in area between the contacting components.
	In the same field of endeavor of substrate processing of semiconductors, De Baijer discloses a resilient member (springs – see [0003]) located within the gap between the spacer and the guide for applying (intended use/manner of operating) a force to the guide and the spacer.
	De Beijer had the benefit that it allowed for the retention of pressure between the spacer and the guide.  This was desirable in Fukada.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the springs of De Baijer with the apparatus of Fukada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the retention of pressure between the spacer and the guide.
		
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2008/0076253) and further in view of Yokura (US 2008/0202249).

Regarding claim 19, Fukada does not discloses further comprising: providing a bottom protection film on the second tool covering the holder; and wherein the step of arranging a 
In the same field of endeavor of semiconductor manufacturing, Yokura discloses a protection film covering a holder.  See [0039], [0052].  
Yokura discloses that the protection film had the benefit that it protected the gauge section from a large holding force.  Id.  This was desirable in Fukada.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the protection film of Yokura on the holder of Fukada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the protection of the holder from a large holding force. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712